GOLDTHWAITE, J.
The Code (§ 1841) requires all claims against insolvent estates to be verified by the oath of the claimant, or of some other person, “ who knows the correctness of the claim, and that the same is due” ; and the affidavit in this case cannot be regarded as a fulfillment of this requisition, since it does not show that the party had any knowledge either as to the correctness of the claim, or that it was then due. If no objection had been made to it, the court should not have allowed the claim (Code, § 1853) ; and, a fortiori, when the objection was made on the specific ground, it should have been sustained.
Judgment reversed, and cause remanded.